IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-60410
                         Summary Calendar



SHARIF KESBEH; ASMAA SHARIF KESBEH;
BATOOL KESBEH; NOOR SHARIF KESBEH;
ALAA KESBEH; SANDOS KESBEH;
HADEEL KESBEH; MOHAMMED KESBEH,

                                          Petitioners,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                         - - - - - - - - - -
                   Petition for Review of an Order
                of the Board of Immigration Appeals
                 USDC No. A21 400 402, A29 919 552,
               A72 449 643, A72 449 644, A72 449 645
               A72 449 646, A72 449 647, A72 449 648
                         - - - - - - - - - -
                            April 9, 1998

Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Sharif Kesbah, a Palestinian native and Jordanian citizen,

has petitioned this court to review a determination by the Board

of Immigration Appeals (BIA) that Kesbah, his wife, and their six

children should be deported.   We DENY Kesbah’s petition because

the record shows that the BIA’s determination is supported by

substantial evidence.   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-60410
                                 -2-



(5th Cir. 1996).    The conditions testified to do not constitute

persecution.    See Youssefinia v. INS, 784 F.2d 1254, 1262 (5th

Cir. 1986).    The court lacks jurisdiction to consider Kesbah’s

claim for relief based on customary international law. See

Bradvica v. INS, 128 F.3d 1009, 1014 & n.5 (7th Cir. 1997).

     This court lacks the authority to grant Kesbah’s request

that it reinstate the six-month period for voluntary departure

authorized by the immigration judge.    See Farzad v. INS, 808 F.2d
1071, 1072 (5th Cir. 1987);    Faddoul v. INS, 37 F.3d 185, 191-93

(5th Cir. 1994).

     PETITION DENIED.